J-A09008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ELMER CHESTNUT AND MARY ANN              :   IN THE SUPERIOR COURT OF
 CHESTNUT,                                :        PENNSYLVANIA
                                          :
                     Appellants           :
                                          :
                                          :
               v.                         :
                                          :
                                          :   No. 2671 EDA 2018
 NATIONWIDE PROPERTY AND                  :
 CASUALTY INSURANCE COMPANY               :


                Appeal from the Order Entered, August 20, 2018,
             in the Court of Common Pleas of Montgomery County,
                      Civil Division at No(s): 2014-24030.


BEFORE:      KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED MARCH 22, 2019

      Elmer and Mary Ann Chestnut (“the Chestnuts”) appeal pro se from the

trial court’s order granting the motion to enforce the settlement agreement

filed by Nationwide Property and Casualty Insurance Company (“Nationwide”).

Because the Chestnuts have not followed many of the Pennsylvania Rules of

Appellate Procedure, we quash their appeal.

      The trial court summarized the pertinent facts and procedural history as

follows:

               [The Chestnuts] initiated a breach of contract lawsuit
           against [Nationwide] by complaint dated August 20, 2014
           for failure to identify [them] for a loss they allege was
           covered under their insurance policy. The [Chestnuts] also
           filed a Petition for a Preliminary Injunction which was
           temporarily granted for 30 days by agreement, before being
           withdrawn on November 13, 2014, by stipulation.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A09008-19


       Thereafter, no activity occurred on the docket, and the
       prothonotary issued a Notice to Terminate on December 21,
       2017. [The Chestnuts] filed their Statement of Intention to
       Proceed on January 11, 2018. [They] issued numerous
       discovery requests prompting [Nationwide] to file a Motion
       to Enforce Settlement Agreement on April 11, 2018, and an
       Emergency Motion to Stay Discovery on April 20, 2018.
       [The Honorable Emanuel A.] Bertin heard the Emergency
       Motion to Stay Discovery and ordered the Motion transferred
       to a Discovery Master and ordered that the Discovery Master
       or this Court would decide whether further discovery was
       warranted. Judge Bertin’s Order was received by this Court,
       a telephonic conference was held, and [the Chestnuts]
       requested time to prepare a written response to the
       motions. This Court granted that request, and stayed
       discovery while [their] responses were pending. Thereafter,
       oral argument was held on the motions, and this Court
       subsequently permitted the [Chestnuts] to conduct
       discovery of the notary who notarized the Settlement
       Agreement at issue. A hearing on the Motion to Enforce the
       Settlement Agreement was held on August 17, 2018, and
       this Court subsequently granted the motion. Based on the
       hearing, and this Court’s review of the record and court
       documents, this Court determined that mediation on the
       initial case occurred on January 7, 2015 before [former
       judge, the Honorable Mason] Avrigian, Sr. A settlement
       agreement was reached totaling $302,000. Due to a
       disagreement with the mortgager, an interpleader action
       was eventually filed and settled. However, on this case, no
       Praecipe to Settle, Discontinue, and End was ever filed.

                                  ***

           [The Chestnuts] personally received $206,211.00 while
       the remainder of the $302,000.00 was paid to their
       mortgage company and their attorney through a settlement
       agreement following the interpleader action.           [The
       Chestnuts] clearly signed the agreement even if they failed
       to read what they were signing.         Additionally, Elmer
       Chestnut’s signature appears on a page which clearly should
       have indicated to him that he was signing an agreement
       containing a release. Further, even without the signatures,
       it is clear from Judge Avrigian, Sr. and the conduct of the
       [Chestnuts] that there is a binding settlement agreement.
       The agreement was reached by the parties per Judge

                                  -2-
J-A09008-19


           Avrigian, Sr. This agreement was fully understood. That
           agreement was accepted by [the Chestnuts] when they
           accepted the funds in accordance with the settlement
           following the interpleader action.

Trial Court Opinion, 10/29/18, at 1-4 (citations to record omitted). This timely

appeal follows.

      We must first determine whether the Chestnuts have preserved any

claims for our review. In response to the trial court’s order, the Chestnuts

filed a five-page Pa.R.A.P. 1925(b) statement of errors complained of on

appeal, which the trial court reproduced verbatim in its Pa.R.A.P. 1925(a)

opinion.    Although the trial court found that the Concise Statement the

Chestnuts provided did not actually provide a concise statement of the errors

complained of on appeal, the court addressed the errors it believed the

Chestnuts raised.” Trial Court Opinion, 10/29/18, at 8. The trial court then

provided a thorough discussion of six issues it believed the Chestnuts wished

to raise and found them all to be meritless.

      We note that, “A concise statement of [errors] complained of on appeal

must be specific enough to identify and address each issue the appellant

wishes to raise on appeal. Mazurek v. Russell, 96 A.3d 372, 377 (Pa. Super.

2014).     An overly vague or broad statement of matters complained of on

appeal may result in waiver. Majorsky v. Douglas, 58 A.3d 1250, 1258 (Pa.

Super. 2012), appeal denied, 70 A.3d 811 (Pa. 2013). “When a court has to

guess what issues an appellant is appealing, that is not enough for meaningful

review.” Commonwealth v. McCree, 857 A.2d 188, 192 (Pa. Super. 2004)



                                     -3-
J-A09008-19



(citation omitted).   Moreover, if the appellant filed a vague Rule 1925(b)

statement, the issues the appellant wishes to raise on appeal are still waived,

“even if the trial court guesses correctly and addresses the issue” in a Rule

1925(a) opinion. 202 Island Car Wash, L.P. v. Monridge Constr., Inc.,

913 A.2d 922, 925 n.2 (Pa. Super. 2006) (citation omitted).

      Here, the trial court had to guess at what issues the Chestnuts wished

to raise on appeal. Even if it guessed correctly, we could still find waiver. See

id. Absent waiver, however, we observe that the Chestnuts’ appellate brief

does not include a statement of questions involved.        See Pa.R.A.P. 2116.

Indeed, the Chestnuts’ pro se brief does not even remotely comply with the

Rules of Appellate Procedure.

      With regard to the contents of the Chestnuts’ pro se brief, we note:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may quash
         or dismiss an appeal if the appellant fails to conform to the
         requirements set forth in [the] Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no benefit upon the appellant. To the
         contrary, an person choosing to represent himself in a legal
         proceeding must, to a reasonable extent, assume that his
         lack of expertise and legal training will be his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006).

      Rule 2111 of the Pennsylvania Rules of Appellate Procedure provide

guidelines regarding the required content of an appellate brief:

         Rule 2111. Brief of the Appellant


                                      -4-
J-A09008-19


         (a)   General Rule.—The brief of the appellant, except as
               otherwise prescribed by these rules, shall consist of
               the following matters, separately and distinctly
               entitled and in the following order:

               (1)   Statement of Jurisdiction.

               (2)   Order or other determination in question.

               (3)   Statement of both the scope of review and the
                     standard of review.

               (4)   Statement of the questions involved.

               (5)   Statement of the case.

               (6)   Summary of argument.

               (7)   Statement of the reasons to allow an appeal to
                     challenge the discretionary aspects of a
                     sentence, if applicable.

               (8)   Argument for appellant.

               (9)   A short conclusion stating the precise relief
                     sought.

               (10) The opinions and pleadings specified           in
                    paragraphs (b) and (c) of his rule.

               (11) In the Superior Court, a copy of the statement
                    of errors complained of on appeal, filed with the
                    trial court pursuant to Pa.R.A.P. 1925(b), or an
                    averment that no order requiring a statement
                    of errors complained of on appeal pursuant to
                    Pa.R.A.P. 1925(b) was entered.

               (12) The certificates of compliance required by
                    Pa.R.A.P. 127 and 2135(d).

Pa.R.A.P. 2111(a).

     Additionally, Rule 2119(a) provides:

        Rule 2119. Argument

         (a)   General rule. The argument shall be divided into
               as many parts as there are questions to be argued;

                                    -5-
J-A09008-19


                  and shall have at the head of each part—in
                  distinctive type or in type distinctively displayed—
                  the particular point treated therein, followed by such
                  discussion and citation of authorities as are deemed
                  pertinent.

Pa.R.A.P. 2119(a). Citing the above rule, this Court has explained that we

“will not consider the merits of an argument, which fails to cite relevant case

or statutory authority.    Failure to cite relevant legal authority constitutes

waiver of the claim on appeal.” In re Estate of Whitley, 50 A.3d 203, 209

(Pa. Super. 2012).

      Our review of the Chestnuts’ brief readily indicates that they

misapprehend Superior Court’s role as an appellate court. Most importantly,

as noted above, the Chestnuts’ brief contains no statement of questions

involved or argument. Indeed, the pro se filing appears more as an attempt

to relitigate their original filing against Nationwide and a further attempt to

obtain monetary relief. This court’s appellate function primarily is to correct

legal errors made by the trial court. The shortcomings in the Chestnuts’ brief

have hampered effective appellate review. Branch Banking and Trust v.

Gesiorski, 904 A.2d 939, 942 (Pa. Super. 2006). Our rules provide that if

defects in the brief are substantial, the appeal may be quashed or dismissed.

Pa.R.A.P. 2101.

      In sum, because the Chestnuts filed a vague 1925(b) statement of

errors complained of on appeal and failed to file a brief that complies with the

Rules of Appellate Procedure, effective appellate review is not possible.

Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942 (Pa. Super.

                                      -6-
J-A09008-19



2006).   Thus, we quash this appeal and remove the case from the oral

argument list.   Given this disposition, we deny the Chestnuts’ outstanding

motion to continue oral argument as moot.

     Motion to continue denied. Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/19




                                    -7-